DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/17/2021 have been fully considered but they are not persuasive. 

The Applicant submits the following arguments:

Regarding claim 1, in the remarks on page 7, 3rd paragraph, the Applicant argues that: “Mitsuo is silent with respect to the relationship between the control timings of the exposure time and the gain control.”

In response to the arguments, the Examiner respectfully disagrees with the Applicant for the reason set forth below: 

Regarding claim 1, Mitsuo does teach the relationship between the control timings of the exposure time and the gain control. In Mitsuo, see figs. 1-2 and pars. [0013], [0015], [0019], [0022], [0036], the CPU associates a control timing for image sensor 2 via the timing signal generating means 6 with a control gain for signal SA. The signals CA and CC are all from the 
The same analysis is also applied for claims 8 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Sasaki et al. (“Sasaki”, US 11,076,108).

Regarding claim 1, Mitsuo discloses an imaging apparatus comprising: 
an exposure time control circuit configured to control an exposure time of at least one of divided areas of an imaging area of an image sensor that is configured to convert light into an electric charge and to store the electric charge (Mitsuo: see figs. 1-2, abstract and pars. [0013], [0019], [0036], wherein a CPU 7 generates signal CA for a timing signal generating means 6 to generate an imaging signal SA for each of the plurality of regions of the accumulated image. Clearly, the CPU 7 controls an exposure time of at least one region of an imaging area of an image sensor that is configured to convert light into an electric charge and to store the electric charge as the floating diffusion is inherently included in the image sensor); 
(Mitsuo: see figs. 1-2, abstract, and pars. [0015], [0022], in which the CPU 7 controls an analog gain of an output of the at least one of areas of the image sensor by signal CC when an A/D conversion means 4  is executed on the output SB of each of the regions of the image sensor); and 
an association circuit configured to associate a control timing of the exposure time control circuit  with a control gain of the gain control circuit (Mitsuo: see figs. 1-2 and pars. [0013], [0015], [0019], [0022], [0036], noted that the CPU associates a control timing for image sensor 2 via the timing signal generating means 6 with a control gain for signal SA).
Mitsuo does not explicitly disclose controlling the gain by a control timing.
However, Sasaki teaches controlling the gain by a control timing (Sasaki: see claim 1, wherein the control unit controls the gain by controlling the pulsewidth).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sasaki with the system/method of primary reference to include controlling the gain by a control timing.
One would have been motivated to have an alternative way to control the gain. 

Regarding claim 2, Mitsuo in the combination with Sasaki discloses the imaging apparatus according to claim 1, further comprising an exposure correction unit configured to adjust a level of a pixel value output from the image sensor based on an exposure time and an analog gain corresponding to each of the areas of the image sensor (Misuo: see figs. 1-2 and par. [0015], [0017], wherein a digital signal processing means 5 adjusts a level of a pixel value SC output from the image sensor based on an exposure time and analog gain corresponding to each of the regions of the image sensor as signals CA and CB from the CPU 7).

Regarding claim 6, Mitsuo in the combination with Sasaki discloses the imaging apparatus according to claim 2, further comprising a gradation conversion unit configured to execute gradation conversion processing for reducing gradation, with respect to the pixel value with the gradation being expanded by the exposure correction unit adjusting the level of the pixel value (Mitsuo: see fig. 10 and pars. [0011], [0017], [0055], wherein a gradation converting unit 54 executes gradation conversion processing for reducing gradation by having the output from the gradation converting unit 54 as the vertical axis of 8 bit = 255, with respect to the pixel value of the pixel value as the input of the gradation converting unit 54 as 10 bit=1024 with the gradation being expanded by the output of the synthesizing unit 50 of the digital signal processing means 5 adjusting the level of the pixel value corresponding to horizontal axis).

Regarding claims 8-9, claim 8-9 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory storage medium storing a program is found in par. [0011] of Mitsuo. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Sasaki et al. (“Sasaki”, US 11,076,108) and further in view of Matsumoto et al. (“Matsumoto”, US 2019/0103427).

Regarding claim 7, Mitsuo in the combination with Sasaki discloses the imaging apparatus according to claim 1.
Mitsuo in the combination with Sasaki does not explicitly disclose that the imaging apparatus includes a laminated structure consisting of two or more layers having the image sensor arranged on one of the layers on a side exposed to light and the exposure time control unit arranged on a layer different from the one of the layers, and wherein a control signal from the exposure time control unit is transmitted to the image sensor through a line vertically wired between the layers of the laminated structure.
However, Matsumoto teaches that the imaging apparatus includes a laminated structure consisting of two layers having the image sensor arranged on one of the layers on a side exposed to light and the exposure time control unit arranged on a layer different from the one of the layers, and wherein a control signal from the exposure time control unit is transmitted to the image sensor through a line vertically wired between the layers of the laminated structure (Matsumoto: see figs. 1A, 1B, 1C, 2B and pars. [0021], [0023], [0025], [0028], wherein an imaging device includes a laminated structure consisting of two layers having a plurality of pixel block 101 each including a plurality of pixels 301 arranged on a chip 400 on a side exposed to light and the selection circuit 401 of block 201 arranged on a layer different as a chip 410 from the one of the layers, and wherein a control signal from the selection circuit 401 is transmitted to the pixel blocks 101 through electrically connected by physical contact between wiring portions exposed on the topmost wiring layer of the first chip 400 and wiring portions exposed on the topmost wiring layer of the second chip 410 as a line vertically wired between the chips of the laminated structure).

One would have been motivated to shorten the electrical connection paths between the pixel blocks and the exposure time control unit for speedup and crosstalk prevention (Matsumoto: see par. [0023]).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697               


/LIN YE/Supervisory Patent Examiner, Art Unit 2697